Citation Nr: 1823204	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  13-07 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder (currently diagnosed as post-traumatic stress disorder (PTSD), previously diagnosed as anxiety) effective from the date of the claim.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a lung condition, to include as due to asbestos exposure in service.

4.  Entitlement to service connection for a heart condition, to include as due to herbicide exposure in service.

5.  Entitlement to service connection for rashes and fungus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from December 1965 until September 1967.

This matter comes before the Board of Veterans'Appeals (Board) on appeal from January 2011and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2016, the Veteran testified before the undersigned at a travel Board hearing.  A transcript of the proceeding is associated with the claims file. 

In July 2017, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for additional development.  A December 2017 rating decision increased the evaluation of the acquired psychiatric disability from 30 percent to 50 percent, effective March 11, 2010 (date of the claim).  A December 2017 supplemental statement of the case confirmed the 50 percent rating for an acquired psychiatric disorder and continued the denial of the claims of entitlement to service connection for bilateral hearing loss, and heart, lung, and skin conditions.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The issues of entitlement to service connection for heart, lung, and skin conditions are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disability, including PTSD and anxiety, manifested through anxiety, irritability, hypervigilance, variable moods, isolation, angry outbursts, occasional panic attacks, long term memory loss, flashbacks, intrusive thoughts, sleep disturbance, and depression; these symptoms more nearly approximate the degree of occupational and social impairment contemplated by a 50 percent schedular rating, but no higher.

2.  The Veteran does not have a hearing disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for service-connected acquired psychiatric disorder are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2017).

2.  The claim for service connection for bilateral hearing loss has no legal merit.  38 U.S.C. §  1110 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).
The duty to notify has been met by way of March 2010, May 2010, February 2011, and July 2011 letters to the Veteran, sent prior to the issuance of the rating decisions on appeal.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims.  Specifically, VA has obtained the Veteran's personnel and service treatment records (STRs).  Post-service VA and private treatment records have also been obtained, as well as VA examination reports.  Lay statements of the Veteran and his spouse are also of record.  Records from the Social Security Administration were requested, but a negative response was received.  VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  

The Board also finds there has been substantial compliance with the July 2017 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In summary, the evidence of record provides sufficient information to adequately evaluate the claims, thus further assistance with the development of evidence is not required, nor is there notice delay or deficiency identified as resulting in any prejudice to the Veteran.  38 U.S.C. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The Board finds that VA has fulfilled its duties to notify and assist the Veteran, therefore appellate review may proceed.


II.  Increased Rating

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claim.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

General rating principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 4.2, 4.3, 4.7, 4.10.

For an initial rating claim, consideration will be given to "staged ratings" since service connection was made effective.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  Id.  

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating shall be assigned.  38 C.F.R. § 4.7.  

PTSD criteria

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula For Mental Disorders, to include PTSD, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  An evaluation shall be assigned based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126 (2016).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id.  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  The Federal Circuit held previously that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration' of a Veteran's symptoms must play an important role in determining his disability level.").

Prior to August 4, 2014, VA's Rating Schedule that addresses service connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  As in this case, diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning ("GAF") score.  The DSM was subsequently updated with a 5th Edition ("DSM-V"), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093 (Aug. 4, 2014).  This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  Here, as the Veteran's claim was certified to the Board after August 4, 2014, the DSM-V criteria will be applied. 

Acquired psychiatric disorder analysis

The Veteran contends that the 50 percent rating assigned for his service-connected acquired psychiatric disorder, to include PTSD and anxiety, does not adequately reflect the severity of his disability since the date of his claim.

The Veteran initially filed a claim for a mood disorder in March 2010.  In April 2010, he submitted an amended claim to include PTSD.  In his April 2010 statement, he described experiencing flashbacks and nightmares. 

A VA examination for PTSD was conducted in July 2010.  The resulting diagnosis was anxiety disorder; the examiner stated that the Veteran did not meet the DSM-IV criteria for PTSD at the time.  The Veteran described living with his wife and daughter, and having good relationships with both, although he tends to isolate himself at times.  He said he tried to stay busy with church, basketball, and baseball activities.  The Veteran stated that he had retired from GM in 2000.  The examiner noted that the Veteran was neatly groomed and appropriately dressed. His attitude was cooperative and relaxed.  Sleep impairment was noted.  No panic attacks or suicidal or homicidal thoughts were present.  Memory was normal.  The examiner concluded that the mental disorder symptoms were not severe enough to interfere with occupational and social functioning.  

VA treatment records from August 2010 contain a depression screening.  The Veteran reported trouble falling or staying asleep but denied feeling down, depressed or hopeless.  When asked if he had thoughts that he would be better off dead or of hurting himself in some way, he responded not at all. 

In January 2011, the Veteran submitted a statement in support of a claim for anxiety.  He described constant flashbacks, worrying about little things all the time, and often thinking about soldiers who did not make it home.  In February 2011, he further described his symptoms, including sleepless nights, sweating, racing thoughts, and thinking of Army friends lost in combat.  His spouse also submitted a statement, confirming his troubles with sleep impairment and moodiness. 

In October 2011, the Veteran submitted a supplemental claim for PTSD based upon an April 2011 psychosocial assessment from Dr. T. containing a PTSD diagnosis.  The private assessment noted symptoms including difficult falling and staying asleep, racing thoughts, waking up sweaty and confused, flashbacks, numbness, and exaggerated startle response.  The examiner opined that the severe social personal and occupational impairment was the result of generalized anxiety with occasional panic attacks, long term memory loss, flashbacks/intrusive thoughts, insomnia and other sleep disturbance, overwhelming feelings of sorrow, bouts of being withdrawn and isolative bouts of moderately severe depression.

In September 2011, a VA treatment note included a negative depression screening.  In January 2012, VA treatment records contained a review of systems.  Mood disturbance, anxiety, depression, hallucination, and abnormal affect were all denied.  Good judgement and reason was noted.   

In January 2012, the Veteran underwent a mental disorder VA examination.  He described living with his wife, daughter, and mother-in-law, and having good relationships with all three.  He also reported many friends and buddies.  Activities included church, sports, and work around the house.  No history of violence or suicide attempts was indicated.  The Veteran stated that he was very anxious since leaving Vietnam and felt unappreciated due to treatment of veterans.  The examiner noted that the Veteran's appearance was clean and neatly groomed.  His affect was normal, although an anxious mood was noted.  Sleep impairment and panic attacks were reported.  The Veteran denied suicidal or homicidal thoughts.  Normal memory was indicated.  The examiner stated that the mental disorder signs and symptoms were transient and mild and caused decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

In June 2012, VA treatment records reflect that a PTSD screening was negative.  The Veteran denied nightmares and feeling detached from his surroundings.  In December 2012, a VA treatment provider noted that he had personally evaluated the patient including inquiry about feelings of hopelessness, suicidal thoughts, suicide plan if thoughts are present, and prior suicide attempts. Based on the evaluation, he found no mental health condition requiring further intervention.

A May 2013 private psychological evaluation from Dr. P. documented a PTSD diagnosis.  Symptoms noted included mood swings, sleep impairment, suppressed feelings, recurrent and intrusive distressing recollections, flashbacks, avoidance, isolation, anger, irritation, exaggerated startle response, depression, anxiety, and panic.

In November 2014, Dr. P. wrote a letter in which he said the Veteran was having great difficulty in coping with his PTSD symptoms and described his case as severe.  

The Veteran underwent further VA examination in November 2015.  The examiner stated that the Veteran's mental disorder caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  Symptoms included sleep impairment and depressed mood.  

In December 2015, the Veteran's private psychologist submitted a letter stating that the Veteran's symptoms had worsened.  Sleep impairment, decreased appetitive, nightmares, isolation, and angry outbursts were reported.  However, intent to hurt himself or others was denied.  

In September 2016, Dr. P. submitted a letter describing a recent session with the Veteran. He stated that the Veteran was visibly angry and restless.  His wife had noticed an increase in his hopelessness.  The Veteran endorsed depressive symptoms including fleeting thoughts of ending things, although he denied a plan and stated that he was holding on to his faith.  Dr. P. stated that he was beginning to express some feelings of paranoia. The Veteran reported increased frequency of panic attacks.

In October 2016, the Veteran testified at a hearing before the Board.  He stated that he started treatment for his PTSD in approximately 2005.  He and his wife described his symptoms, including irritability, hypervigilance, variable moods, isolation, and angry outbursts including striking his wife. 

In June 2017, a VA treatment note shows that a PTSD screening was negative. The Veteran denied nightmares, hypervigilance, and feelings of numbness.

Further VA examination was conducted in November 2017.  The examiner noted a diagnosis of PTSD, but no other mental disorders, resulting in occupational and social impairment with reduced reliability and productivity.  The Veteran reported needing to be left alone due to stress and easily experiencing frustration.  He described anxiety and mood swings.  Symptoms included depressed mood, anxiety, chronic sleep impairment, flattened affect, and disturbances of motivation and mood.

After thorough consideration of the evidence, the Board finds that the Veteran's symptoms overall more closely approximate the criteria for the assigned 50 percent disability rating, but no higher, since the date of the claim.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Collectively, the VA examination reports, private and VA treatment records, and Veteran's lay statements do not reflect findings of a severity to warrant a 70 percent rating.  While a private provider described the Veteran's case as severe, the majority of the evidence for this period indicates that the Veteran was normally oriented and cooperative, albeit experiencing intrusive thoughts, sleep impairment, mood swings, and angry outbursts.  He consistently denied any suicidal or homicidal thoughts, with the exception of a September 2016 session with his private provider.  The Veteran was clean, appropriately groomed and dressed, and had appropriate affect, normal speech, and intact judgment throughout the period on appeal.  While the evidence reflects bouts of anxiety, depression, and isolation, there is no evidence of obsessive ritualistic behavior; intermittently illogical, obscure, or irrelevant speech; spatial disorientation; neglect of personal appearance and hygiene; or near-continuous panic or depression which interfered with routine ability to function.  

During this time, the Veteran reported attending church, caring for his mother-in-law, and having a good relationship with his wife and daughter.  He had many friends and buddies and participated in basketball and baseball activities.  The July 2010 VA examiner found that the mental disorder symptoms were not severe enough to interfere with occupational and social functioning.  The January 2012 VA examiner found that the mental disorder signs and symptoms were transient and mild and caused decreased work efficiency and ability to perform occupational tasks only during periods of significant stress; the November 2015 examiner concurred.  The November 2017 VA examiner found that the condition resulted in occupational and social impairment with reduced reliability and productivity.  Thus, while the April 2011 private treatment provider wrote that the Veteran's condition caused severe social, personal, and occupational impairment, this evidence is weighed against the VA examination reports and treatment records reflecting that the Veteran was capable of maintaining relationships with his family members and participating in activities with his church group and friends.  Medical professionals regularly found the Veteran to be appropriately dressed and able to perform all activities of daily living.  The evidence has not shown the Veteran's acquired psychiatric condition to be manifested by social and occupational impairment in most areas or totally so as to warrant a 70 or 100 percent rating. 

The Veteran is competent to provide evidence about his disability; for example, he is competent to describe symptoms related to his acquired psychiatric condition.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is also credible to the extent that he sincerely believes he is entitled to a higher rating.  However, he is not competent to identify a specific level of disability according to the appropriate Diagnostic Code.  Competent evidence concerning the nature and extent of the Veteran's mental disorder was provided by the VA examiners who have interviewed and evaluated him during the current appeal.  The medical findings as provided in the various VA examination reports directly address the criteria under which this disability is evaluated.  Thus, the competent lay evidence is outweighed by the competent medical evidence that evaluates the true extent of his disabilities.  

The Board realizes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability.  Thus, although the Veteran has endorsed some symptoms indicative of higher disability ratings, the Board believes that based on the overall record, including the Veteran's lay statements, private treatment records, and VA treatment records and examination reports, the frequency, duration, and severity of his acquired psychiatric disorder are most consistent with a 50 percent disability rating.

The Board has considered whether any other potentially relevant Diagnostic Codes would yield higher ratings for the Veteran's PTSD.  However, when a condition is specifically listed in the Rating Schedule, it may not be rated by analogy.  See Copeland v. McDonald, 27 Vet. App. 333, 338 (2015) (pes planus is specifically rated under Diagnostic Code 5276; hence an analogous rating under Diagnostic Code 5284 was not permitted).  Thus, Diagnostic Code 9411 is the most appropriate in light of the PTSD diagnosis and symptoms.  

Taking into account the competent and probative evidence of record, the Board finds that the collective medical and lay evidence does not indicate that the Veteran's acquired psychiatric disorder meets the rating criteria for an evaluation in excess of 50 percent during the period on appeal.  The effects of the Veteran's psychiatric symptoms are not described to be of a type, frequency, and severity in accord with the impairment contemplated by the criteria for a schedular rating higher than 50 percent disabling.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, the Veteran's claim for an increased rating is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53.

The Veteran has not raised any other issues with respect to the increased rating claim for his PTSD, nor have any other assertions been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

III.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every item of evidence of record.  Gonzales, 218 F.3d t 1380-81.  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claim.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53.

Legal criteria

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  
In order to prevail on the issue of entitlement to service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  A veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Whether lay evidence is competent and sufficient in a particular case is an issue of fact.  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Consequently, VA may favor one medical opinion over another, provided an adequate basis is provided.  See Owens v. Brown, 7 Vet. App. 429 (1995).

For the purposes of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Bilateral hearing loss

The Veteran contends service connection for bilateral hearing loss is warranted due to exposure to hazardous noise levels during his time as an infantryman in Vietnam. Personnel records reflect that he served as an infantryman and received a Combat Infantry Badge, Vietnam Service Medal, Vietnam Combat Medal, and Marksman Rifle Badge.  Such duty as described by the Veteran and supported by his service records, would, by necessity, involve exposure to loud noise including small arms fire.  Thus, the Veteran's exposure to hazardous noise levels is conceded in this case.  38 U.S.C. § 1154.
 
STRs reflect a medical examination upon entrance to service in December 1965.  Audiological evaluation measured pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
0
LEFT
5
0
0
Illegible
Illegible

In order to facilitate data comparison in this decision, the above-referenced 1965 ASA audiometric test results have been converted to ISO-ANSI standards below:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
10
5
LEFT
20
10
10
N/A
N/A

A second audiometer reflected in the December 1965 medical examination measured the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
-
5
LEFT
5
10
5
-
0

In order to facilitate data comparison in this decision, the above-referenced 1965 ASA audiometric test results have been converted to ISO-ANSI standards below:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
-
10
LEFT
20
20
15
-
5

Upon separation from service in September 1967, the Veteran underwent further medical examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
-
-5
LEFT
-5
-10
-10
-
-5

In order to facilitate data comparison in this decision, the above-referenced 1965 ASA audiometric test results have been converted to ISO-ANSI standards below:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
-
0
LEFT
10
0
0
-
0

The record does not reflect complaint or treatment related to hearing loss until 2010.  In April 2010, private treatment records indicate that the Veteran complained of pain behind his left ear, but denied hearing loss.  In July 2010, VA treatment records contain his report of possible hearing loss with no date of onset indicated.  In August 2010, he again reported ear pain, but denied any change in hearing.  

The Veteran underwent VA audiological examination in August 2010.  Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
15
LEFT
15
15
30
25
15

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  The examiner diagnosed right ear mild high frequency sensorineural hearing loss at 2000 Hertz and 6000-8000; the left ear was deemed within normal limits.  The examiner noted that the enlistment audiological evaluation in December 1965 yielded no hearing loss bilaterally; the discharge audiological evaluation in September 1967 yielded no hearing loss bilaterally.  She also noted a periodic evaluation from April 1969 which reflected normal hearing bilaterally. She ultimately opined that the Veteran's current hearing condition was not related to his service.

In October 2010, following treatment for impacted cerumen, right sided high frequency hearing loss was assessed in a VA treatment note.  However, the same note contained the Veteran's denial of any hearing loss.

The Veteran underwent further VA audiological examination in November 2017.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
25
20
LEFT
15
20
20
20
15

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  Sensorineural hearing loss was diagnosed bilaterally.  The examiner noted a threshold shift during service, but after review of the evidence, ultimately opined that it was less likely than not that the current hearing loss was related to the Veteran's service.  

The Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as grounds for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 157.  However, after thorough consideration of the evidence, the Board finds that entitlement to service connection for bilateral hearing loss is not warranted, as the evidence does not support a finding of a hearing loss "disability" under the standards established by 38 C.F.R. § 3.385.  

The results of the August 2010 and December 2017 VA audiometric evaluations are insufficient to establish that a hearing disability is present.  These audiological evaluations do not reflect auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz at 26 decibels or greater; no auditory threshold at those frequencies is 40 decibels or higher.  Additionally, speech recognition scores using the Maryland CNC Test are greater than 94 percent.  Thus, the objective medical findings do not meet the criteria of 38 C.F.R. § 3.385 for service connection for a hearing loss disability.

The Board acknowledges that the Veteran is competent to report hearing-related symptoms he has experienced because this requires only personal knowledge, not medical expertise.  See Layno, 6 Vet. App. at 469.  Indeed, his self-diagnosis of hearing loss is confirmed by findings of mild sensorineural hearing loss upon VA examination.  

However, section 3.385, as relevant here, prohibits a finding of a hearing disability, where the requisite hearing status is not met.  Hensley, 5 Vet. App. at 157.  Thus, a diagnosis of hearing loss does not necessarily constitute a "presently existing disability," for which service connection may be granted.  Degmetich v. Brown, 104 F.3d 1328, 1332, (Fed. Cir. 1997) (upholding the Secretary's interpretation of 38 U.S.C. § 1131 to require a presently existing disability, and concluding that such a requirement comports with the other provisions of the statute as a whole); see 38 U.S.C. § 1110 (to the same effect).   If a veteran's hearing loss is not a "disability" under 38 C.F.R. § 3.385, there is no need for VA to determine whether the hearing loss is related to service because no entitlement to disability compensation exists if the hearing loss falls below the minimum standards.  McKinney v. McDonald, 28 Vet. App. 15, 28 (2016).  Absent probative or reliable evidence of a current hearing loss disability as defined in 38 C.F.R. § 3.385, service connection cannot be granted in the present case.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As a consequence, in a case such as this one, where the law and not the evidence is dispositive of the issue before the Board, the claim should be denied because of the absence of legal merit or lack of entitlement under the law.  Sabonis, 6 Vet. App. at 430; see also Cacalda v. Brown, 9 Vet. App. 261, 265 (1996).  Accordingly, as a matter of law, the Veteran's claim of service connection for bilateral hearing loss has no legal merit, and it must be denied.


ORDER

Entitlement to a rating in excess of 50 percent for an acquired psychiatric disability is denied.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

In the July 2017 remand, the Board sought additional medical opinions to address the claimed lung, heart, and skin conditions

In regard to the lung conditions, the examiner was asked to identify any current diagnoses and comment on the Veteran's lay statements regarding in-service symptoms of wheezing, tiredness, and shortness of breath as well as the October 2005 finding of bilateral lung base scarring.  

In the November 2017 examination report, the examiner responded "yes" in respond to the query of whether the Veteran has ever been diagnosed with a respiratory condition.  However, in the area provided to select the diagnosed condition, the examiner selected "other" and wrote "normal."  Under the "pulmonary conditions" section, the examiner selected that the Veteran has "other pulmonary conditions, pertinent physical findings, or scars."  However, she noted no imaging studies had been conducted.  The examiner noted the Veteran's reports of shortness of breath and periodic bronchitis.  Ultimately, she opined that the claimed condition was less likely than not related to service.  In support of this opinion, she noted that objective examiner of the Veteran was normal. While subjective symptoms were noted, she found no objective evidence of a chronic condition; therefore, she could not establish a nexus.

Here, the examiner did not fully address the remand instructions.  While she stated that there was no objective evidence of a chronic condition, she responded in the affirmative that the Veteran had been diagnosed with a respiratory condition.  Importantly, he did not address the 2005 findings of bilateral lung base scarring.

In regard to the heart condition, the examiner was asked to comment on the in-service complaint of chest pain documented in the service treatment records, as well as the Veteran's lay statements regarding in-service symptoms.

In the November 2017 examination report, the examiner noted a prior diagnosis of atrial fibrillation.  Following interview and physical examination of the Veteran, the examiner opined that the claimed condition was less likely than not related to service.  In support of this opinion, she stated that the Veteran's atrial fibrillation was incurred approximately 50 years after service; therefore, a nexus has not been established.

Here, the examiner did not fully address the remand instructions.  While she noted that the condition was first incurred many years after service, she did not address the in-service complaint of chest pain as documented in the service treatment records.  The Veteran's lay statements regarding in-service symptoms were also not addressed.

In regard to the skin condition, the examiner was asked to comment on the treatment for skin conditions documented in the service treatment records, as well as the Veteran's lay statements regarding in-service exposure to environmental elements.

In the November 2017 VA examination report, the examiner noted diagnoses of uticaria, nail fungus, folliculitis barbae, and scalp folliculitis.  After interview and physical examination of the Veteran, she opined that the claimed condition was less likely than not related to service.  In support of this opinion, she wrote that the objective symptoms of razor bumps, scalp bumps and nail fungus are not related to exposure during service 50 years ago. She found no objective evidence of a chronic condition. No nexus was established.

Here, the examiner did not fully address the remand instructions.  While she noted that the Veteran was exposed during service, she did not explain why the objective symptoms of his skin conditions were not related to that exposure.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

Furthermore, a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall, 11 Vet. App. at 270-71 (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance). There are times when substantial, even if not total or exact, compliance with a remand directive is sufficient.  See D'Aries, 22 Vet. App. at 105; such is not the case here.  Therefore, the Board finds that addendum opinions must be obtained to ensure compliance with the remand directives.

Accordingly, the case is REMANDED for the following action:

1. Provide the claims file to a VA examiner of appropriate expertise to obtain an addendum opinion which addresses the Veteran's claims of entitlement to service connection for claimed lung, heart, and skin conditions.  The claims file and a copy of this REMAND are to be made available to the examiner.  The examiner should note in the examination report that the claims folder and the REMAND have been reviewed.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

a)  Lung condition:  The examiner is asked to review all pertinent records and evidence associated with the claims file and clearly identify all lung-related diagnoses during the period on appeal. The examiner should address the October 2005 finding of bilateral lung base scarring and the Veteran's lay statements regarding in-service symptoms and a previous diagnosis of asbestosis.

For each diagnosed lung disorder, the examiner should state whether it at least as likely as not (50 percent or greater probability) that any exposure to asbestos in service caused respiratory or pulmonary damage that has resulted in, or is related to, any lung/respiratory related disorder that the Veteran now has (to include any diagnosis made during the period on appeal)?  

b)  Heart condition:  The examiner is asked to review all pertinent records and evidence associated with the claims file and then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed atrial fibrillation first manifested in service or is otherwise related to service, including conceded exposure to herbicides.  The examiner should comment on the in-service complaint of chest pain documented in the service treatment records, as well as the Veteran's lay statements regarding in-service symptoms.

c)  Rashes/fungus:  The examiner is asked to review all pertinent records and evidence associated with the claims file and then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed rashes and fungus were first manifested in service or are otherwise related to service, including exposure to herbicides.  Even if objective symptoms of the conditions are not present upon examination, the examiner should discuss the previously-diagnosed uticaria, nail fungus, folliculitis barbae, and scalp folliculitis.  The examiner should comment on the treatment for skin conditions documented in the service treatment records, as well as the Veteran's lay statements regarding in-service exposure to environmental elements.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  Review the examination report(s) to ensure complete compliance with the directives of this REMAND.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing the above, and any other development deemed necessary, re-adjudicate the Veteran's claims for entitlement to service connection for lung, heart, and skin conditions based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response before the matter is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


